Dismissed and Memorandum Opinion filed June 11, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00260-CV

                      JONATHAN SALAZAR, Appellant
                                        V.

                        ALTA VISTA APTS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1058681

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed March 16, 2015. The notice of
appeal was filed March 23, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs. Tex. Gov’t Code Ann. § 51.207.

      On April 21, 2015, this court ordered appellant to pay the appellate filing
fee on or before May 6, 2015, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).



                                PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.




                                         2